DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a New Matter rejection.
Amended claim 1 (from which all other claims depend) recites a 1:2 molar ratio of the recited glucokinase gene and the AAV vector.  The response indicates support for the amendment may be found in the paragraph [0085].  These passages do not recite or disclose the claimed vector comprising the recited components at the recited molar ratio, but rather set forth conditions of a ligation reaction to join two distinct DNA elements (the AAV vector backbone and gene insert) into a single DNA molecule or vector.  Such a vector after ligation is depicted in Fig. 2 and has a 1:1 molar ratio of mutant glucokinase (or gene insert) to vector backbone. The remainder of the instant specification does not provide inherent or explicit support for the recited 1:2 ratio.  Therefore, there appears to be no support for the 1:2 molar ratio limitation, but rather that the invention comprises a typical 1:1 ratio of gene insert:vector backbone.  Thus, the amended claims include impermissible New Matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Huang (US 20110286984 A1 S). This rejection is maintained for reasons made of record in the Office Actions dated 8/7/2020, 10/26/21 and for reasons set forth below.
The claims have been amended to recite a 1:2 molar ratio of mutant glucokinase gene to AAV vector.  For reasons set forth above, such is considered to be a product-by-process limitation as this is the ratio used by the instant specification for the ligation of relevant DNA fragments in order to produce the claimed vector, which has a 1:1 ratio of the relevant DNA components.  Product-by-process claims are not limited to the manipulations of the recited steps.  See MPEP 2113.  
Response to Arguments
Applicant's arguments filed 4/26/22 have been fully considered but they are not persuasive. Applicants essentially assert that: 1) Huang does not teach PGMAAV-4895 or the recited molar ratio; 2) Huang teaches that an inducible expression vector is preferred; 3) Huang only mentions AAV, and thus is not enabled for embodiments for using AAV vectors, large scale production, etc.; 4) the instant invention has advantages in decreasing blood glucose levels over the disclosures in Huang.
Regarding 1), these claim limitations are considered to be taught for reasons made of record and for reasons set forth above.  
Regarding 2), how this assertion mitigates the instant rejection is not clear. Inducible expression is not a claim limitation, and could certainly be included in AAV vectors of the relevant art if desired.
	Regarding 3) this assertion has been addressed previously and found unconvincing.
Regarding 4), how this assertion mitigates the instant 35 USC 102 rejection is not made clear by applicants.  Further, the recited PGMAAV-4895 does not necessarily comprise a mutant glucokinase gene for reasons of record (it is taught to be an “empty” AAV backbone vector).  Thus, it is not clear that PGMAAV-4895 is responsible for the asserted results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,029142 in view of Penaud-Budloo et al (Mol. Therapy, 2018). This rejection is maintained for reasons made of record in the Office Action dated 8/7/2020, 10/26/2021 and for reasons set forth below.
Amendment of the claims and interpretation thereof is explained above.  For these reasons, the combined references are considered to teach the amended claims.
Response to Arguments
Applicant's arguments filed 4/26/2022 have been fully considered but they are not persuasive. Applicants essentially assert 1) that the combined references do not teach PGMAAV-4895 or the recited molar ratio; 2) Huang only mentions AAV, and thus is not enabled for embodiments for using AAV vectors, large scale production, etc.; 3) the instant invention has produced “unrespect” effects in decreasing blood glucose levels over the disclosures in Huang.

Regarding 1). These claim limitations are considered to be taught for reasons made of record and for reasons set forth above.  
Regarding 2), this assertion has been addressed previously and found unconvincing. Given the boundless literature on the use of AAV vectors for gene delivery (Penaud-Budloo et al abstract, references therein).  This evidence from peer-reviewed journals (as opposed to applicants unsupported assertions) teaches the use of AAV vectors in over 150 clinical trials as of 2018.  
Regarding 3), the recited PGMAAV-4895 does not necessarily comprise a mutant glucokinase gene for reasons of record (it is taught to be an “empty” AAV backbone vector).  Further, the AAV vector used comprised a 1:1 molar ratio (i.e. as seen in Fig. 2 and explained above), not the asserted 1:2 ratio.  Thus, it is not clear that PGMAAV-4895 and the 1:2 molar ratio are responsible for the asserted results.  Finally, applicants do not explain why it is surprising that a reduction in blood glucose was observed in gene therapy protocols using a gene (glucokinase) that naturally senses and thus regulates blood glucose levels.


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D BURKHART/Primary Examiner, Art Unit 1633